COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-07-273-CV



IN RE THE FROST NATIONAL BANK,	RELATOR

TRUSTEE OF THE VESTAL B. SANDERS

REVOCABLE TRUST	

------------

ORIGINAL PROCEEDING

------------

MEMORANDUM OPINION
(footnote: 1)
------------

The court has considered relator’s petition for writ of mandamus and the response thereto and is of the opinion that relief should be denied.  Accordingly, relator’s petition for writ of mandamus is denied.

Relator shall pay all costs of this original proceeding, for which let execution issue.

PER CURIAM





PANEL A:  CAYCE, C.J.; DAUPHINOT and WALKER, JJ.



WALKER, J. would grant.



DELIVERED:  August 30, 2007

FOOTNOTES
1:See
 
Tex. R. App. P. 47.4.